Dykman, J.
The commissioners of highways of the town of Islip, in Suffolk county, made a certificate in favor of a new highway in Bay Shore, in that county, and presented the same to the county judge for affirmance, and that officer affirmed the decision of the commissioners, with a slight modification. That order of the county judge is now presented for confirmation to the supreme court at general term, under the provision's of chapter 773 of the Laws of 1873, and we find no reason for disagreement with the local authorities respecting the contemplated improvement, and the order of the county judge is therefore confirmed.